Управление специального советника
по делам о дискриминации иммигрантов при найме на работу
Министерство юстиции США Подразделение по гражданским правам

Часто задаваемые вопросы о несовпадении данных имени с номером
социального обеспечения
1.
Почему я получил письмо о несовпадении от Администрации социального обеспечения (SSA)?
Письма о несовпадении данных от SSA присылаются в случае несовпадения сведений о сотруднике, предоставляемых SSA
работодателем, со сведениями о сотруднике, имеющимися в SSA. Наиболее распространенными причинами несовпадения
в SSA являются ошибки в написании, изменения имени, ошибки работодателя при вводе данных или неправильное
использование номеров социального обеспечения. Само по себе письмо о несовпадении НЕ является подтверждением
гражданства США сотрудника, его иммиграционного статуса или его права на работу в Соединенных Штатах.
2.
Я получил письмо о несовпадении от SSA. Что мне делать?
Если у вас есть право на работу и вы получили письмо о несовпадении от SSA, сравните свои данные в письме с тем, что
написано на карте социального обеспечения.
• Если данные в письме НЕ СООТВЕТСТВУЮТ данным на вашей карте социального обеспечения, как можно скорее
заполните форму, приложенную к письму, и отправьте ее в SSA.
• Если данные в письме СООТВЕТСТВУЮТ данным, указанным в вашей карте социального обеспечения, как можно скорее
обратитесь в ваше местное отделение службы социального обеспечения, чтобы узнать причину несовпадения.
3.
Все ли письма о несовпадении приходят от SSA?
Нет. Письма о несовпадении могут приходить от других государственных служб или частных компаний, например
от медицинских страховых компаний и компаний, осуществляющих проверку данных о происхождении.
4.
Мой работодатель получил письмо о несовпадении данных не от SSA. Что мне делать?
Если вы имеете право на работу и ваш работодатель получил уведомление о несовпадении от другой службы или
компании, например от медицинской страховой компании, вам следует попросить копию уведомления о несовпадении и:
• связаться со службой/компанией, чтобы узнать, правильную ли информацию о вас они передали в SSA.
• Если служба/компания сообщила правильную информацию, обратитесь в ваше местное отделение службы социального
обеспечения, чтобы узнать причину несовпадения.
5.
Что я имею право делать, если я получил письмо о несовпадении?
Ваш работодатель не имеет права предпринимать каких‐либо действий против вас (например, увольнять вас, временно
отстранять от должности или понижать в должности либо удерживать заработную плату, сокращать количество рабочих
часов или отказывать в обучении), руководствуясь лишь информацией о несовпадении. Ваш работодатель также не имеет
права просить вас предоставить дополнительные документы или заполнить новую форму I‐9 на основании уведомления
о несовпадении. Если ваш работодатель делает что‐либо из вышеуказанного, позвоните в наше управление по бесплат‐
ному телефону 1‐800‐255‐7688.
6.
Помимо предоставления мне информации о несовпадении данных, что еще должен сделать работодатель?
Если вы имеете право на работу, но у вас возникла проблема с несовпадением данных, работодатель обязан предоставить вам:
• достаточное время на разрешение проблемы с несовпадением данных;
• равенство обращения, независимо от вашего статуса гражданства или происхождения;
• возможность продолжать работать, пока вы решаете проблему несовпадения данных;
• регулярные встречи с вашим работодателем для обсуждения того, решили ли вы проблему с несовпадением данных.
7.
Где можно получить дополнительную информацию о несовпадении данных?
Вы можете найти ответы на часто задаваемые вопросы о письмах SSA в отношении несовпадения данных на сайте
http://ssa‐custhelp.ssa.gov/app/answers/detail/a_id/1127 и http://ssa‐custhelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199.
При возникновении вопросов или для получения помощи с письмами о несовпадении данных или другими подобными
уведомлениями позвоните в наше управление по бесплатному номеру 1‐800‐255‐7688 или посетите на наш сайт
http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf.
Управление специального советника по делам о дискриминации иммигрантов при найме на работу
Бесплатная горячая линия для работников: 1-800-255-7688 (с понедельника по пятницу с 9:00 до 17:00 по восточному времени).
Предоставляются услуги переводчика.
http://www.justice.gov/crt/about/osc/
Russian

Управление специального советника
по делам о дискриминации иммигрантов при найме на работу
Министерство юстиции США Подразделение по гражданским правам

Информация для сотрудников о несовпадениях данных имени
с номером социального обеспечения
ЧТО ВАМ НУЖНО ЗНАТЬ
• Несовпадения имени с номером социального обеспечения могут быть обнаружены Администрацией
социального обеспечения (SSA), другими правительственными организациями или частными компаниями.
• Если вы или ваш работодатель получили письмо о несовпадении данных от SSA, в письме будут содержаться
инструкции о ваших дальнейших действиях.
• Если вы или ваш работодатель получили уведомление о несовпадении от других правительственных
организаций или частных компаний, проверьте, какие данные эта служба или компания предоставила SSA.
Если информация верна, свяжитесь с SSA, чтобы узнать причину несовпадения данных.
• Несовпадения имени и номера социального обеспечения могут быть вызваны использованием неверной или
устаревшей информации.
• Вы несете ответственность за то, чтобы в максимально короткий срок обновлять свои данные в SSA после
того, как вы стали гражданином США или поменяли фамилию из‐за вступления в брак, развода или по любой
другой причине.
• Ваш работодатель имеет право спросить, что вы сделали для того, чтобы исправить несовпадение.
ВАМ СЛЕДУЕТ ПОПРОСИТЬ СВОЕГО РАБОТОДАТЕЛЯ:
• предоставить вам информацию о несовпадении в письменной форме;
• проверить, что у него имеются верные данные о вашем имени и номере социального обеспечения;
• предоставить вам возможность работать, пока вы решаете проблему с несовпадением;
• предоставить вам достаточно времени для сбора документов и решения проблемы с несовпадением
данных;
• обращаться с вами так же, как и с другими сотрудниками, независимо от вашего статуса гражданства или
происхождения, пока вы решаете проблему с несовпадением данных.
ЗВОНИТЕ НА ГОРЯЧУЮ ЛИНИЮ УПРАВЛЕНИЯ СПЕЦИАЛЬНОГО СОВЕТНИКА ПО НОМЕРУ 1‐800‐255‐7688,
ЕСЛИ ВАШ РАБОТОДАТЕЛЬ:
• просит вас заполнить новую форму I‐9 лишь на основании уведомления о несовпадении данных, не предо‐
ставив вам достаточно времени для решения проблемы;
• не позволяет вам работать или сокращает вашу зарплату/часы работы лишь на основании несовпадения
данных;
• не предоставляет вам достаточно времени для решения проблемы с несовпадением данных;
• применяет разные процедуры для решения проблем с несовпадением данных у сотрудников в зависимости
от их происхождения или статуса гражданства;
• требует от вас предоставить документ от SSA или другой государственный документ в связи с несовпадением
данных.
Управление специального советника по делам о дискриминации иммигрантов при найме на работу
Бесплатная горячая линия для работников: 1-800-255-7688 (с понедельника по пятницу с 9:00 до 17:00 по восточному времени).
Предоставляются услуги переводчика.
http://www.justice.gov/crt/about/osc/
Russian

